Exhibit 10.26

GENERAL SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of August 14, 2006, between TELETOUCH PAGING, LP, a
Texas Limited Partnership (“TLP”) (the “Obligor”) and TELETOUCH COMMUNICATIONS,
INC., a Delaware corporation (“Teletouch” or the “Secured Party”);

W I T N E S S E T H :

WHEREAS, TLP and Teletouch are parties to an Asset Purchase Agreement, dated
August 22, 2005, as amended, (the “Asset Purchase Agreement”), pursuant to which
Teletouch has agreed to convey, among other assets, certain lease agreements
(“Leases”) to TLP as set forth in the Asset Purchase Agreement; and

WHEREAS, pursuant to the Asset Purchase Agreement, TLP will assume all the
obligations pursuant to the Leases and TLP has agreed to arrange for the Leases
to be assigned to TLP;

WHEREAS, the parties acknowledge that all of the Leases will not be assigned to
TLP prior to the closing of the Asset Purchase Agreement;

WHEREAS, it is a condition to the willingness of Teletouch to enter into the
Asset Purchase Agreement that the Obligor enter into this Agreement and grant to
Teletouch the security interest provided;

NOW, THEREFORE, FOR VALUE RECEIVED, IT IS AGREED:

Section 1. Terms. Unless otherwise defined herein, capitalized terms used in
this Agreement shall have the meaning specified therefor in the Asset Purchase
Agreement. As used herein the following terms shall have the meanings specified
and shall include in the singular number the plural and in the plural number the
singular:

“Assigned Agreements” shall mean all contracts and agreements of the Obligor.

“Collateral” means all of the Obligor’s right, title and interest in and under
or arising out of each and all of the following:

All personal property and fixtures of the Obligor of any type or description,
wherever located and now existing or hereafter arising or acquired, including
but not limited to the following:

 

  (i) all of the Obligor’s goods including, without limitation:



--------------------------------------------------------------------------------

(a) all inventory, including without limitation, equipment held for lease,
whether raw materials, in process or finished, all material or equipment usable
in processing the same and all documents of title covering any inventory (all of
the foregoing, “Inventory”).

(b) all equipment (the “Equipment”), excluding automobiles, employed in
connection with the Obligor’s business, together with all present and future
additions, attachments and accessions thereto and all substitutions therefor and
replacements thereof.

 

  (ii) all of the Obligor’s present and future accounts, accounts receivable,
general intangibles, contracts and contract rights (herein sometimes referred to
as “Receivables”), including but not limited to the Obligor’s rights (including
rights to payment) under all Assigned Agreements, together with

(a) all claims, rights, powers or privileges and remedies of the Obligor
relating thereto or arising in connection therewith including, without
limitation, all rights of the Obligor to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or any property which is the subject of the Assigned Agreements,
to enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action which (in the opinion of the Secured Party) may be
necessary or advisable in connection with any of the foregoing,

(b) all liens, security, guaranties, endorsements, warranties and indemnities
and all insurance and claims for insurance relating thereto or arising in
connection therewith,

(c) all rights to property forming the subject matter of the Receivables
including, without limitation, rights to stoppage in transit and rights to
returned or repossessed property,

(d) all writings relating thereto or arising in connection therewith including
without limitation, all notes, contracts, security agreements, guaranties,
chattel paper and other evidence of indebtedness or security, all
powers-of-attorney, all books, records, ledger cards and invoices, all credit
information, reports or memoranda and all evidence of filings or registrations
relating thereto,

 

- 2 -



--------------------------------------------------------------------------------

(e) all catalogs, computer and automatic machinery software and programs, and
the like pertaining to operations by the Obligor in, on or about any of its
plants or warehouses, all sales data and other information relating to sales or
service of products now or hereafter manufactured on or about any of its plants,
and all accounting information pertaining to operations in, on or about any of
its plants, and all media in which or on which any of the information or
knowledge or data is stored or contained, and all computer programs used for the
compilation or printout of such information, knowledge, records or data, and

(f) all accounts, contract rights, general intangibles and other property rights
of any nature whatsoever arising out of or in connection with the foregoing,
including without limitation, payments due and to become due, whether as
repayments, reimbursements, contractual obligations, indemnities, damages or
otherwise;

 

  (iii) patents, patent applications, copyrights and intellectual property of
all description;

 

  (iv) all other personal property of the Obligor of any nature whatsoever,
including, without limitation, all accounts, deposits, credit balances, contract
rights, inventory, general intangibles, goods, equipment, instruments, chattel
paper, machinery, furniture, furnishings, fixtures, tools, supplies, appliances,
plans and drawings, together with all customer and supplier lists and records of
the business, and all property from time to time described in any financing
statement (UCC-1) signed by the Obligor naming the Secured Party as secured
party; and

 

  (v) all additions, accessions, replacements, substitutions or improvements and
all products and proceeds including, without limitation, proceeds of insurance,
of any and all of the Collateral described in clauses (i) through (iii) above.

“Instrument” shall have the meaning specified in Article 3 of the Uniform
Commercial Code, as in effect from time to time in the State of Texas and shall
also include any other writing which evidences a right to the payment of money
and is not itself a security agreement or lease and is of a type which is in the
ordinary course of business transferred by delivery with any necessary
endorsement or assignment.

 

- 3 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
deposit arrangement, encumbrance (including any easement, right of way, zoning
restriction and the like), lien (statutory or other) or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease involving substantially the same economic effect as any of
the foregoing and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction).

“Permitted Liens” means:

(a) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with generally accepted accounting principles shall have been set
aside on its books;

(b) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(c) Liens (other than Liens arising under the Employee Retirement Income
Security Act of 1974, as amended, or Section 412(n) of the Internal Revenue Code
of 1986, as amended) incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;

(d) ground leases in respect of real property on which facilities owned or
leased by the Obligor or any of its subsidiaries are located;

(e) any interest or title of a lessor secured by a lessor’s interest under any
lease of real property on which facilities owned or leased by the Obligor or any
of its subsidiaries are located;

(f) any liens set forth on Schedule 2; and

 

- 4 -



--------------------------------------------------------------------------------

(g) any liens securing indebtedness or obligations resulting from the initial
borrowings by TLP from American National Bank and Summitt Bank to purchase the
Assets from Teletouch.

“Person” means any natural person, corporation, firm, association, partnership,
joint venture, limited liability company, joint-stock company, trust,
unincorporated organization, government, governmental agency or subdivision, or
any other entity, whether acting in an individual, fiduciary or other capacity.

“Receivables” has the meaning specified therefor in clause (ii) of the
definition of Collateral.

“Secured Obligations” means all liabilities, obligations, covenants, promises,
agreements and undertakings which relate in any way to the Leases, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

Section 2. Security Interests. As security for the payment and performance of
all Secured Obligations, the Obligor does hereby grant and assign to the Secured
Party, a continuing security interest subordinated to the security interest of
American National Bank and Summitt Bank in all of the Collateral, whether now
existing or hereafter arising or acquired and wherever located, subject to the
priority, if any, of Permitted Liens.

Section 3. General Representations, Warranties and Covenants. The Obligor
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

(a) This Agreement is made with full recourse to the Obligor and pursuant to and
upon all the warranties, representations, covenants, and agreements on the part
of the Obligor contained herein, in the Asset Purchase Agreement and otherwise
made in writing in connection herewith or therewith.

(b) Except for the security interest of the Secured Party and the Permitted
Liens, the Obligor is, and as to Collateral acquired from time to time after the
date hereof the Obligor will be, the owner of all the Collateral free from any
lien, security interest, encumbrance or other right, title or interest of any
Person (other than Permitted Liens) and the Obligor shall defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Secured Party.

(c) There is no financing statement other than the Permitted Liens (or similar
statement or instrument of registration under the law of any jurisdiction) now
on file or registered in any public office covering any interest of any kind in
the Collateral, or intended to cover any such interest, which has not been
terminated or released by the secured party named

 

- 5 -



--------------------------------------------------------------------------------

therein and so long as any of the Secured Obligations remain unpaid, the Obligor
will not execute and there will not be on file in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
(i) financing statements filed or to be filed in respect of and covering the
security interest of the Secured Party hereby granted and provided for and
(ii) with respect to Permitted Liens.

(d) The chief executive office and chief place of business of the Obligor is
located at the address of the Obligor listed on the signature page hereof, and
the Obligor will not move its chief executive office and chief place of business
without providing prior written notice to the Secured Party of not less than 30
days. The originals of all Assigned Agreements and all documents (as well as all
duplicates thereof) evidencing all Receivables and all other contract rights or
accounts and other property of the Obligor and the only original books of
account and records of the Obligor relating thereto are, and will continue to
be, kept at such chief executive office, or at such new location as the Obligor
may establish

(e) The name of the Obligor is as set forth on the signature page hereto and the
Obligor shall not change such name, conduct its business in any other name or
take title to the Collateral in any other name while this Agreement remains in
effect, without providing the Secured Party no less than 30 days notice and
making such filings as the Secured Party shall reasonably request. The Obligor
has never had any name, or conducted business under any name in any
jurisdiction, other than its name set forth on the signature page hereto.

(f) At the Obligor’s own expense, the Obligor will: (i) keep the Collateral
fully insured at all times with financially sound and responsible insurance
carriers against loss or damage by fire and other risks, casualties and
contingencies and in such manner and to the same extent that like properties are
customarily so insured by other entities engaged in the same or similar
businesses similarly situated and keep adequate insurance at all times against
liability on account of damage to persons and properties and under all
applicable workers’ compensation laws, (ii) upon request by the Secured Party,
promptly deliver the insurance policies or certificates thereof to the Secured
Party, and (iii) keep the Collateral in good condition at all times (normal wear
and tear excepted) and maintain same in accordance with all manufacturer’s
specifications and requirements.

(g) The Obligor will not use the Collateral in violation of any statute or
ordinance or applicable insurance policy and will promptly pay all taxes and
assessments levied against the Collateral.

(h) The Obligor will not sell, transfer, change the registration, if any,
dispose of, attempt to dispose of, substantially modify or abandon the
Collateral or any part thereof other than sales of Inventory in the ordinary
course of business and the disposition of obsolete or worn-out Equipment in the
ordinary course of business.

 

- 6 -



--------------------------------------------------------------------------------

(k) (i) The Obligor will indemnify and hold the Secured Party harmless from and
against any loss, liability, damage, costs and expenses whatsoever arising from
the Obligor’s use, operation, ownership or possession of the Collateral or any
part thereof.

(j) The Obligor will not enter into any agreement that is inconsistent with the
Obligor’s obligations under this Agreement.

(k) If the Obligor transfer any assets to any subsidiary or affiliate now
existing or hereafter formed, before so doing, it shall cause such person to
sign a guaranty and security agreement covering the secured obligations.

Section 4. Special Provisions Concerning Assigned Agreements. The Obligor
represents, warrants and agrees as follows:

(a) The Assigned Agreements constitute the legal, valid and binding obligations
of the Obligor and, to the best of its knowledge, the other parties thereto,
enforceable in accordance with their respective terms.

(b) The Obligor will use its best efforts to faithfully abide by, perform and
discharge each and every material obligation, covenant and agreement to be
performed by the Obligor under the Assigned Agreements.

(c) The Obligor will not modify, amend or agree to vary any of the Assigned
Agreements in any material respect other than in the ordinary course of
business, or otherwise act or fail to act in a manner likely (directly or
indirectly) to entitle any party thereto to claim that the Obligor is in default
under the terms thereof.

(d) The Obligor will appear in and defend every action or proceeding arising
under, growing out of or in any manner connected with the Assigned Agreements or
the obligations, duties or liabilities of the Obligor and any assignee
thereunder.

(e) Should the Obligor fail to make any payment or to do any act as herein
provided after 15 day’s notice by the Secured Party, the Secured Party may (but
without obligation on the Secured Party’s part to do so and without notice to or
demand on the Obligor and without releasing the Obligor from any obligation
hereunder) make or do the same in such manner and to such extent as the Secured
Party may deem necessary to protect the security interests provided hereby,
including specifically, without limiting the general powers, the right to appear
in and defend any action or proceeding purporting to affect the security
interests provided hereby and the Obligor, and the Secured Party may also
perform and discharge each and every

 

- 7 -



--------------------------------------------------------------------------------

obligation, covenant and agreement of the Obligor contained in any Assigned
Agreement and, in exercising any such powers, pay necessary costs and expenses,
employ counsel and incur and pay reasonable attorneys’ fees.

(f) Upon the request of the Secured Party, the Obligor will send to the Secured
Party copies of all notices, documents and other papers furnished or received by
it with respect to any of the Assigned Agreements.

Section 5. Special Provisions Concerning Equipment. The Obligor will do nothing
to impair the rights of the Secured Party in the Equipment. The Obligor shall
cause the Equipment to at all times constitute and remain personal property. The
Obligor will at all times keep all Equipment insured with financially
responsible insurance companies in favor of the Secured Party, at the expense of
the Obligor, against such perils and in such amounts as are customary for
Persons in the same general line of business as the Obligor and operating in
similar geographic locations and markets. If the Obligor shall fail to insure
the Equipment to the Secured Party’s reasonable satisfaction, or if the Obligor
shall fail so to endorse and deposit all policies or certificates with respect
thereto, the Secured Party shall have the right (but shall be under no
obligation) to procure such insurance and the Obligor agrees to reimburse the
Secured Party for all costs and expenses of procuring such insurance, together
with interest at a rate per annum equal to 18% (or the maximum rate permitted by
law).

Section 6. Special Provisions Concerning Remedies and Sale. In addition to any
rights and remedies now or hereafter granted under applicable law and not by way
of limitation of any such rights and remedies, upon the occurrence of an Event
of Default the Secured Party shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code as enacted in any applicable
jurisdiction in addition to the rights and remedies provided herein, in the
Asset Purchase Agreement and in any other agreement executed in connection
therewith whereby the Obligor has granted any Lien to the Secured Party. Without
in any way limiting the foregoing, Secured Party may pursue any one or all of
the following or any other remedies:

(a) Upon the occurrence of an Event of Default, the Secured Party shall have all
of the rights and remedies of a secured party under the Uniform Commercial Code
as enacted in any applicable jurisdiction in addition to the rights and remedies
provided herein, in the Asset Purchase Agreement and any other document whereby
the Obligor has granted any Lien to the Secured Party. The Secured Party shall
have the right, without further notice to, or assent by, the Obligor, in the
name of the Obligor or in the name of the Secured Party or otherwise:

(i) to ask for, demand, collect, receive, compound and give acquittance for the
Receivables or any part thereof;

 

- 8 -



--------------------------------------------------------------------------------

(ii) to extend the time of payment of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any of the Receivables;

(iii) to endorse the name of the Obligor on any checks, drafts or other orders
or instruments for the payment of moneys payable to the Obligor which shall be
issued in respect of any Receivable;

(iv) to file any claims, commence, maintain or discontinue any actions, suits or
other proceedings deemed by the Secured Party necessary or advisable for the
purpose of collecting or enforcing payment of any Receivable;

(v) to make test verifications of the Receivables or any portion thereof;

(vi) to notify any or all account Obligors under any or all of the Receivables
to make payment thereof directly to the Secured Party for the account of the
Secured Party and to require the Obligor to forthwith give similar notice to the
account Obligors;

(vii) to require the Obligor forthwith to account for and transmit to the
Secured Party in the same form as received all proceeds (other than physical
property) of collection of Receivables received by the Obligor and, until so
transmitted, to hold the same in trust for the Secured Party and not commingle
such proceeds with any other funds of the Obligor;

(viii) to take possession of any or all of the Collateral and, for that purpose,
to enter, upon reasonable notice, with the aid and assistance of any Person or
Persons and with or without legal process, any premises where the Collateral, or
any part thereof, are, or may be, placed or assembled, and to remove any of such
Collateral;

(ix) to execute any instrument and do all other things necessary and proper to
protect and preserve and realize upon the Collateral and the other rights
contemplated hereby;

(x) upon reasonable notice to such effect, to require the Obligor to deliver, at
the Obligor’s expense, any or all Collateral to the Secured Party at a place
designated by the Secured Party; and

(xi) without obligation to resort to other security, at any time and from time
to time, to sell, re-sell, assign and deliver all or any of the Collateral, in
one or more parcels at the same or different times, and all right, title and
interest, claim and demand therein and right of redemption thereof, at public or
private

 

- 9 -



--------------------------------------------------------------------------------

sale, for cash, upon credit or for future delivery, and at such price or prices
and on such terms as the Secured Party may determine, with the amounts realized
from any such sale to be applied to the Secured Obligations in the manner
determined by the Secured Party.

The Obligor hereby agrees that all of the foregoing may be effected without
demand, advertisement or notice (except as otherwise provided herein or as may
be required by law), all of which (except as otherwise provided) are hereby
expressly waived, to the extent permitted by law. The Secured Party shall not be
obligated to do any of the acts hereinabove authorized, but in the event that
the Secured Party elects to do any such act, the Secured Party shall not be
responsible to the Obligor except for its gross negligence or willful
misconduct.

Section 7. Application of Moneys. All moneys which the Secured Party shall
receive, in accordance with the provisions hereof, shall be applied (to the
extent thereof) to the payment of all Secured Obligations in such order as the
Secured Party may determine.

(b) If after applying any amounts which the Secured Party has received in
respect of the Collateral any of the Secured Obligations remain unpaid, the
Obligor shall continue to be liable for any deficiency, together with interest.

Section 9. Fees and Expenses, etc. Any and all fees, costs and expenses of
whatever kind or nature, including but not limited to the reasonable attorneys’
fees and legal expenses incurred by the Secured Party in connection with the
enforcement of this Agreement, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, counsel fees, maintenance fees, fees and other costs
relating to the encumbrances or otherwise protecting, maintaining, preserving
the Collateral, or in defending or prosecuting any actions or proceedings
arising out of or related to the Collateral, shall be borne and paid by the
Obligor on written demand by the Secured Party setting forth in reasonable
detail the nature of such expenses and until so paid shall be added to the
principal amount of the Secured Obligations and shall bear interest at a rate
per annum equal to 18% (or the maximum permitted by law). In addition, the
Obligor will pay, and indemnify and hold the Secured Party harmless from and
against, any and all liabilities, obligations, losses, damages penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the Collateral, including (without limitation)
claims of patent or trademark infringement and any claim of unfair competition
or anti-trust violation.

Section 10. Miscellaneous. All notices, communications and distributions
hereunder shall be in writing (including telecopied communication) and mailed by
certified mail, telecopied, personally delivered or delivered by Federal Express
or other reputable overnight courier service, if to the Obligor addressed to it
at its address set forth opposite its signature below, if to the Secured Party,
addressed to it at its address set forth opposite its signature below, or as to
either party at such other address as shall be designated by such party in a
written notice

 

- 10 -



--------------------------------------------------------------------------------

to such other party complying as to delivery with the terms of this Section. All
such notices and other communications shall be effective (i) if mailed by
certified mail, three days after the date of deposit thereof with the U.S.
Postal Service, properly addressed with postage prepaid, (ii) if telecopied,
upon receipt by the addressee, (iii) if personally delivered, upon such delivery
and (iv) if delivered by overnight courier service, on the business day
following delivery thereof to such courier service in time for next-business-day
delivery.

(b) No delay on the part of the Secured Party in exercising any of its rights,
remedies, powers and privileges hereunder or partial or single exercise thereof,
shall constitute a waiver thereof, except if, and in such case only to the
extent which, such failure prejudices or damages the Obligor. None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever unless in writing duly signed by the Obligor and the
Secured Party. No notice to or demand on the Obligor in any case shall entitle
the Obligor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Secured Party
to any other or further action in any circumstances without notice or demand.

(c) The obligations of the Obligor hereunder shall remain in full force and
effect without regard to, and shall not be impaired by, (i) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of the Obligor; or (ii) any exercise or non-exercise, or any waiver
of, any right, remedy, power or privilege under or in respect of the Leases or
this Agreement. or (iii) any amendment to or modification of any of the
foregoing; whether or not the Obligor shall have notice or knowledge of any of
the foregoing. The rights and remedies of the Secured Party herein provided are
cumulative and not exclusive of any rights or remedies which the Secured Party
would otherwise have.

(d) This Agreement shall be binding upon the Obligor and its successors and
assigns and shall inure to the benefit of the Secured Party and its successors
and assigns, except that the Obligor may not transfer or assign any of its
obligations, rights or interest hereunder without the prior written consent of
the Secured Party, and any such purported assignment by the Obligor shall be
void. All agreements, representations and warranties made herein shall survive
the execution and delivery of this Agreement.

(e) The descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

(f) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

- 11 -



--------------------------------------------------------------------------------

(g) All rights, remedies and powers provided by this Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of law, and the provisions hereof are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they will not render this Agreement invalid,
unenforceable in whole or in part or not entitled to be recorded, registered or
filed under the provisions of any applicable law.

(h) Except to the extent that matters of title, or creation, perfection and
priority of the security interests created hereby, or procedural issues of
foreclosure are required to be governed by the laws of the state in which the
Collateral, or part thereof, is located, this Agreement shall be governed by the
laws of the State of Texas as applied to contracts entered into and to be
performed entirely within the State of Texas. EACH PARTY HERETO KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY FINANCING
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY SUCH PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE SECURED PARTY’S ENTERING INTO THIS AGREEMENT.

(i) It is expressly agreed, anything herein, in the Asset Purchase Agreement or
in any other agreement or instrument executed in connection with the Asset
Purchase Agreement to the contrary notwithstanding, that the Obligor shall
remain liable to perform all of the obligations, if any, assumed by it with
respect to the Collateral and the Secured Party shall not have any obligations
or liabilities with respect to any Collateral by reason of or arising out of
this Agreement, nor shall the Secured Party be required or obligated in any
manner to perform or fulfill any of the obligations of the Obligor under or
pursuant to any or in respect of any Collateral.

(j) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

Address:     TELETOUCH PAGING, L.P.     as Obligor

 

    By:  

/s/ Robert Albritton

 

    Name:   Robert Albritton

 

    Title:   Managing Member    

TELETOUCH COMMUNICATIONS, INC

as Secured Party

5718 Airport Freeway       Fort Worth, Texas 76117     By:  

/s/ Thomas A. Hyde, Jr.

Fax - (817) 654-6220     Name:   Thomas A. Hyde, Jr.     Title:   Chief
Executive Officer

 

- 13 -